Citation Nr: 1548173	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
 
1.  What initial evaluation is warranted for acid reflux/gastroesophageal reflux disease with Barrett's esophagus from July 1, 2009?
 
2.  What initial evaluation is warranted for left ear hearing loss from July 1, 2009?
 
 
REPRESENTATION
 
Appellant represented by:  Jan Dils, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 

ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1975 to July 1979, August 1984 to August 1992, and September 2000 to June 2009.
 
This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a videoconference hearing before the undersigned in November 2011.  A transcript of the hearing is associated with the Veteran's file.   The case was remanded in February 2014.  In August 2015, the Board found that the Veteran had not submitted a timely notice of disagreement to the question what evaluation was warranted for rosacea from July 1, 2009.  As such, the Board vacated its February 2014 decision insomuch as it remanded the question what rating was warranted for rosacea since July 1, 2009. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 

FINDING OF FACT
 
In an August 2015 letter, prior to the promulgation of a Board decision, the representative withdrew the appeals regarding the issues of entitlement to increased initial ratings for acid reflux /gastroesophageal reflux disease with Barrett's esophagus, and for a left ear hearing loss.  
 
 

CONCLUSION OF LAW
 
The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for acid reflux/gastroesophageal reflux disease with Barrett's esophagus, and left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSIONS
 
A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In an August 2015 letter, the Veteran's representative withdrew the issues of entitlement to an increased rating for acid reflux/gastroesophageal reflux disease with Barrett's esophagus, and left ear hearing loss.  Accordingly, the Board does not have jurisdiction, and the appeal is dismissed, with respect to both issues.
 

ORDER

The issue of entitlement to an increased rating for acid reflux /gastroesophageal reflux disease with Barrett's esophagus is dismissed.  
 
The issue of entitlement to an increased rating for a left ear hearing loss is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


